Name: Council Directive 80/51/EEC of 20 December 1979 on the limitation of noise emissions from subsonic aircraft
 Type: Directive
 Subject Matter: air and space transport;  information technology and data processing;  environmental policy;  tariff policy;  deterioration of the environment
 Date Published: 1980-01-24

 Avis juridique important|31980L0051Council Directive 80/51/EEC of 20 December 1979 on the limitation of noise emissions from subsonic aircraft Official Journal L 018 , 24/01/1980 P. 0026 - 0028 Greek special edition: Chapter 15 Volume 1 P. 0237 Spanish special edition: Chapter 07 Volume 2 P. 0206 Portuguese special edition Chapter 07 Volume 2 P. 0206 Finnish special edition: Chapter 7 Volume 2 P. 0121 Swedish special edition: Chapter 7 Volume 2 P. 0121 COUNCIL DIRECTIVE of 20 December 1979 on the limitation of noise emissions from subsonic aircraft (80/51/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Having regard to the draft Directive submitted by the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the programme of action of the European Communities on the environment (3) shows clearly the importance of the problem of noise and, in particular, the need to take action against noise due to air traffic; Whereas the priority programme of the Council for the study of air transport questions refers to emissions from aircraft including noise; Whereas aircraft noise should be reduced, taking into account environmental factors, technical feasibility and economic consequences; Whereas an appropriate way to reduce this nuisance would be to fix a limit to noise emissions at source based on the standards specified in this matter by the International Civil Aviation Organization, HAS ADOPTED THIS DIRECTIVE: Article 1 Each Member State shall ensure that any civil aircraft falling within one of the categories set out in Annex 16 to the Convention on international civil aviation, third edition (July 1978) and registered in its territory may not be used therein unless it has granted noise certification on the basis of satisfactory evidence that the aircraft complies with requirements which are at least equal to the applicable standards specified in Part II, Chapter 2, 3, 5 or 6 of that Annex. Article 2 1. The documents attesting noise certification within the meaning of Articles 1, 3, 4 and 5 may take the form of a separate noise certificate or a suitable statement contained in another document approved by the State of registry and required by that State to be carried in the aircraft, and shall provide at least the following information: (a) State of registry and registration mark of the aircraft; (b) manufacturer's serial number; (c) manufacturer's type and model designation; (d) statement of any additional modifications incorporated for the purpose of compliance with the applicable noise certification standards; (e) the maximum weights at which compliance with the applicable noise certification standards has been demonstrated; (f) for aeroplanes for which application or certification is submitted on or after 6 October 1977 : the noise level(s) and their 90 % confidence limits at the reference point(s) for which compliance with the applicable noise certification standards has been demonstrated. 2. Member States shall recognize the validity of the documents referred to in paragraph 1 issued by the certifying authorities of a State of registry which is also a Member State. Article 3 1. Member States shall ensure that all civil propeller-driven aeroplanes with a maximum certificated take-off weight not exceeding 5 700 kg and all civil subsonic jet aeroplanes, if they do not fall within one of the categories set out in Annex 16 to the Convention on international civil aviation, third edition (July 1978), but use aerodromes situated in any Member State, are certificated in accordance with requirements which are at least equal to the applicable standards specified in Part II, Chapter 2 or 6 of that Annex when being newly registered in their territory. (1)OJ No C 178, 2.8.1976, p. 61. (2)OJ No C 299, 18.12.1976, p. 16. (3)OJ No C 112, 20.11.1973, p. 1. 2. Paragraph 1 shall apply from the following dates: - propeller-driven aeroplanes : at the latest six months after notification of this Directive, - subsonic jet aeroplanes : at the latest one month after notification of this Directive. 3. By way of exception from paragraph 1, Member States may decide to agree to register the propellerdriven aeroplanes referred to in paragraph 1 from another Member State after the date indicated in paragraph 2, if they ensure that such aeroplanes operate only in their territory or in that of consenting States. Article 4 1. The following shall be exempted from the provisions of Article 3: (i) aircraft not satisfying the applicable requirements for noise certification when they can be equipped to these standards provided that: (a) suitable conversion equipment exists for the aircraft type in question; (b) aircraft fitted with such equipment are capable of achieving the standards required for noise certification; (c) such equipment is actually available ; and (d) the operator has ordered the equipment; the appropriate equipment must be fitted within not more than two years from the date of registration; (ii) aircraft which have been used before 1 July 1979 by operators of a Member State under hirepurchase or leasing contracts concluded, at the latest, by that date, and which for this reason, have been registered in a State other than that in which they are used. 2. Member States may exempt from the provisions of Article 3 aircraft which do not satisfy the applicable requirements for noise certification in the case of: (a) aircraft which replace an equivalent number of aircraft which have been accidentally destroyed and which cannot be replaced by a comparable aircraft with noise certification available on the market, provided that the registration of the replacement aircraft is is carried out within one year following the destruction in question; (b) aircraft of historic interest; (c) aircraft in respect of which an operator demonstrates that the pursuit of his operations would otherwise be adversely affected to an unreasonable extent, provided always that in such cases they be removed from the register not later than 31 December 1984. A Member State may, however, require aircraft covered by the exemptions provided for in subparagraphs (b) and (c) of this paragraph to comply with Article 3 if they use airports in that Member State. Member States which require such aircraft to comply with Article 3 shall so inform other Member States and the Commission. Article 5 1. Without prejudice to Article 1, each Member State shall ensure that after 31 December 1986 civil subsonic jet aeroplanes registered in its territory with a maximum certificated take-off weight exceeding 20 tonnes may not be used therein, unless it has granted noise certification on the basis of satisfactory evidence that the aeroplane complies with requirements which are at least equal to the standards specified in Part II, Chapter 2 of Annex 16 to the Convention on international civil aviation, third edition (July 1978). 2. The competent authorities of the Member States may grant temporary exemptions from paragraph 1 if the operator undertakes to replace the aeroplanes concerned by 31 December 1988 at the latest by other aeroplanes available on the market which comply with requirements which are at least equal to the noise standards specified in Part II, Chapter 3 of Annex 16 to the Convention on international civil aviation, third edition (July 1978). Article 6 In exceptional individual cases Member States may permit the temporary use on their territory of aircraft which cannot be put into service on the basis of the other provisions of this Directive. Article 7 Member States shall endeavour to take the appropriate measures to ensure that aircraft which are not registered in a Member State but which use airports in their territory meet requirements at least as stringent as those which the aircraft of the Member States subject to Articles 1 to 6 must meet. Article 8 1. Without prejudice to Article 3 (1), Member States shall bring into force the provisions necessary to comply with this Directive not later than six months after its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field governed by this Directive are communicated to the Commission. Article 9 This Directive is addressed to the Member States. Done at Brussels, 20 December 1979. For the Council The President J. TUNNEY